EXHIBIT 10.1 EXECUTION VERSION ANY DISPOSITION, TRANSFER, CHARGE OVER OR DEALING IN ANY OTHER MANNER IN THE NOTE REPRESENTED BY THIS CERTIFICATE IS RESTRICTED BY A SHAREHOLDERS’ AGREEMENT DATED AS OF JANUARY 29, 2, DHABI CAYMAN ONE LTD. AND PARABEL LTD., AS THE SAME MAY BE AMENDED FROM TIME TO TIME. SENIOR SECURED CONVERTIBLE NOTE PARABEL LTD. SENIOR SECURED CONVERTIBLE NOTE Issuance Date: January 29, 2013 Original Principal Amount: U.S. $15,000,000 FOR VALUE RECEIVED, Parabel Ltd., an exempt company under the Companies Law (2012 Revision) of the Cayman Islands (the “Company”), hereby promises to pay to the order of Dhabi Cayman One Ltd. or its permitted assigns (the “Holder”) the amount set out above as the Original Principal Amount (as reduced pursuant to the terms hereof pursuant to conversion or otherwise, the “Principal”) when due, whether upon the Maturity Date, or upon acceleration or otherwise (in each case in accordance with the terms hereof) and to pay interest (“Interest”) on any outstanding Principal at the applicable Interest Rate (as defined herein) from the date set out above as the Issuance Date (the “Issuance Date”) until the same becomes due and payable, whether upon the Maturity Date, or upon acceleration, conversion or otherwise (in each case in accordance with the terms hereof).This Senior Secured Convertible Note (including all Senior Secured Convertible Notes issued in exchange, transfer or replacement hereof, this “Note”) is issued pursuant to the Purchase Agreement, and collectively with the other Senior Secured Convertible Notes issued pursuant to the Purchase Agreement (the “Other Notes”), are sometimes referred to herein as the “Notes.”Certain capitalized terms used herein are defined in Section 27. 1.PAYMENTS OF PRINCIPAL.On the Maturity Date, the Company shall pay to the Holder an amount in cash representing all outstanding Principal and all accrued and unpaid Interest (excluding any amounts converted to shares of Common Stock in accordance with Section 3). 2.INTEREST.Interest on this Note shall commence accruing on the Issuance Date, shall accrue daily at the Interest Rate on the outstanding Principal amount from time to time, shall be computed on the basis of a 360-day year comprised of twelve (12) months of thirty (30) days each, shall compound each calendar quarter and shall be payable in arrears on the Maturity Date, or at such earlier date or dates when the Company has Available Cash, unless converted to shares of Common Stock prior to the Maturity Date, or such earlier date or dates, pursuant to Section 3. 1 3.CONVERSION OF NOTES.This Note shall be convertible into validly issued, fully paid and non-assessable shares of Common Stock (as defined herein), on the terms and conditions set forth in this Section 3. (a)Conversion Right.At any time or times on or after the Issuance Date, the Holder shall be entitled to convert the Conversion Amount (as defined herein) into validly issued, fully paid and non-assessable shares of Common Stock in accordance with Section 3(c)(i), at the Conversion Rate (as defined herein).In addition, under certain circumstances, the Company may require the Holder to convert the Conversion Amount into validly issued, fully paid and non-assessable shares of Common Stock in accordance with Section 3(c)(ii), at the Conversion Rate.The Company shall not issue any fraction of a share of Common Stock upon any conversion.If the issuance would result in the issuance of a fraction of a share of Common Stock, the Company shall round suchfraction of a share of Common Stock up or down to the nearest whole share. (b)Conversion Rate.The number of shares of Common Stock issuable upon conversion of any Conversion Amount pursuant to Section 3(a) shall be determined by dividing (x) such Conversion Amount by (y) the Conversion Price (the “Conversion Rate”).The “Conversion Amount” means (i) in the case of an Optional Conversion, all or any portion of the outstanding Principal, as determined by the Holder, including all accrued and unpaid Interest with respect to such portion of the Principal; and (ii) in the case of a Mandatory Conversion, all of the outstanding Principal, including all accrued and unpaid Interest with respect to such Principal.The “Conversion Price” means, as of any Conversion Date or other date of determination, $1.00, subject to adjustment as provided herein. (c)Mechanics of Conversion. (i) Optional Conversion.To convert any Conversion Amount into shares of Common Stock on any date (a “Conversion Date”), the Holder shall deliver to the Company on such date a properly completed and duly executed notice of conversion, in the form attached hereto as Exhibit I, along with an original copy of the Note being so converted (a “Conversion Notice”).As promptly as practicable following the Company’s receipt of a Conversion Notice, the Company shall deliver to the Holder at the address specified in such Conversion Notice, a certificate, registered in the name of the Holder or its designee, for the number of shares of Common Stock to which the Holder shall be entitled.If the outstanding Principal of this Note is greater than the Principal portion of the Conversion Amount being converted, then the Company shall, as soon aspracticable after its receipt of such Conversion Notice, issue and deliver to the Holder (or its designee) a new Note (in accordance with Section 15(c)) representing the outstanding Principal not so converted.The Person or Persons entitled to receive the shares of Common Stock issuable upon a conversion of this Note shall be treated for all purposes as the record holder or holders of such shares of Common Stock as of the Conversion Date. 2 (ii)Mandatory Conversion.If at any time from and after the Issuance Date (x) the Company conducts a Qualified IPO; or (y) upon the approval of the holders of a majority of the Notes then outstanding, then the Company shall have the right, in its sole discretion, to convert, the entire outstanding Principal of the Note, and all accrued and unpaid Interest with respect to such Principal, into validly issued, fully paid and non-assessable shares of Common Stock, at the Conversion Rate (a “Mandatory Conversion”).If the Company elects to exercise a Mandatory Conversion, it shall deliver written notice thereof (a “Mandatory Conversion Notice”) to all, of the holders of Notes.The Mandatory Conversion Notice shall be irrevocable, and shall state (I) the date on which the Mandatory Conversion shall occur (the “Mandatory Conversion Date”), and (II) the number of shares of Common Stock to be issued to the Holder on the Mandatory Conversion Date (the “Mandatory Conversion Consideration”).Upon issuance and delivery of the Mandatory Conversion Consideration to the Holder, this Note shall be null and void. 4.RIGHTS UPON EVENT OF DEFAULT. (a)Event of Default.Each of the following events shall constitute an “Event of Default”: (i) the Company’s (A) failure to deliver the required number of shares of Common Stock within three (3) Business Days after the applicable Conversion Date or (B) notice, written or oral, to the Holder, at any time, of its intention not to comply, as required, with a request for conversion of this Note into shares of Common Stock that is requested in accordance with the provisions of this Note; (ii)the Company’s failure to pay to the Holder any amount of Principal or Interest when and as due under this Note; (iii)bankruptcy, insolvency, reorganization or liquidation proceedings or other proceedings for the relief of debtors shall be instituted by or against the Company and, if instituted against the Company by a third party, shall not be dismissed within thirty (30) days of their initiation; (iv)the commencement by the Company of a voluntary case or proceeding under any applicable bankruptcy, insolvency, reorganization or other similar law or of any other case or proceeding to be adjudicated as bankrupt or insolvent, or the consent by it to the entry of a decree, order, judgment or other similar document in respect of the Company in an involuntary case or proceeding under any applicable bankruptcy, insolvency, reorganization or other similar law or to the commencement of any bankruptcy or insolvency case or proceeding against it, or the filing by it of a petition or answer or consent seeking reorganization or relief under any applicable law, or the consent by it to the filing of such petition or to the appointment of or taking possession by a custodian, receiver, liquidator, assignee, trustee, sequestrator or other similar official of the Company or of any substantial part of its property, or the making by it of an assignment for the benefit of creditors, or the execution of a composition of debts, or the occurrence of any other similar proceeding, or the admission by it in writing of its inability to pay its debts generally as they become due, the taking of corporate action by the Company in furtherance of any such action or the taking of any action by any Person to commence a UCC foreclosure sale or any other similar action under law; 3 (v)the entry by a court of (i) a decree, order, judgment or other similar document in respect of the Company of a voluntary or involuntary case or proceeding under any applicable bankruptcy, insolvency, reorganization or other similar law or (ii) a decree, order, judgment or other similar document adjudging the Company as bankrupt or insolvent, or approving as properly filed a petition seeking liquidation, reorganization, arrangement, adjustment or composition of or in respect of the Company under any applicable law or (iii) a decree, order, judgment or other similar document appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or other similar official of the Company or of any substantial part of its property, or ordering the winding up or liquidation of its affairs, and the continuance of any such decree, order, judgment or other similar document or any such other decree, order, judgment or other similar document unstayed and in effect for a period of thirty (30) consecutive days; (vi)any breach or failure in any respect by the Company to comply with any of the covenants set forth in Section 11 of this Note, and such breach or failure continues for 30 days after written notice is provided to the Company; and (vii)the Security Documents shall for any reason fail or cease to create a separate valid and perfected and, except to the extent permitted by the terms hereof or thereof, first priority Security Interest on the Assets (as defined in the Security Agreement), in favor of the Secured Parties (as defined in the Security Agreement). (b)Notice of an Event of Default; Remedies.Within three (3) Business Days after it becomes aware that an Event of Default has occurred, the Company shall provide the Holder with written notice thereof (an “Event of Default Notice”), which shall include a description of the nature and extent of such Event of Default and the action, if any, that the Company has taken or proposes to take with respect to such Event of Default.Upon the occurrence of any Event of Default and at any time thereafter during the continuance of such Event of Default, the Holder may at its option, by written notice to the Company (a) declare the entire unpaid amount of Principal outstanding, together with all accrued and unpaid Interest thereon and all other amounts payable hereunder, immediately due and payable; and/or (b) exercise any or all of its rights, powers or remedies under the Security Agreement or applicable law. 4 5.RIGHTS UPON FUNDAMENTAL TRANSACTION.Subject to the provisions of the Stockholders’ Agreement between the Company, PA LLC and Dhabi Cayman One Ltd. dated January 29, 2013 (the “Stockholders’ Agreement”), the Company shall not enter into or be party to a Fundamental Transaction unless the Successor Entity assumes in writing all of the obligations of the Company under this Note and the other Transaction Documents in accordance with the provisions of this Section 5 pursuant to written agreements in form and substance reasonably satisfactory to the Holder, including an agreement to deliver to the Holder in exchange for such Note a security of the Successor Entity evidenced by a written instrument substantially similar in form and substance to the Note, including, without limitation, having a principal amount and interest rate equal to the principal amount then outstanding and the interest rates of the Note, having similar conversion rights as the Note and having similar ranking to the Note.Upon the occurrence of any Fundamental Transaction, the Successor Entity shall succeed to, and be substituted for (so that from and after the date of such Fundamental Transaction, the provisions of this Note and the other Transaction Documents referring to the “Company” shall refer instead to the Successor Entity), and may exercise every right and power of the Company and shall assume all of the obligations of the Company under this Note and the other Transaction Documents with the same effect as if such Successor Entity had been named as the Company herein.Upon consummation of a Fundamental Transaction, the Successor Entity shall deliver to the Holder confirmation that there shall be issued upon conversion of this Note at any time after the consummation of such Fundamental Transaction, in lieu of the shares of the Company’s Common Stock (or other securities, cash, assets or other property (except such items still issuable under Sections 6 and 15, which shall continue to be receivable thereafter)) issuable upon the conversion of the Note prior to such Fundamental Transaction, such shares of the common stock (or their equivalent) of the Successor Entity which the Holder would have been entitled to receive upon the happening of such Fundamental Transaction had this Note been converted immediately prior to such Fundamental Transaction, as adjusted in accordance with the provisions of this Note.Notwithstanding the foregoing, the Holder may elect, at its sole option, by delivery of written notice to the Company to waive this Section 5 to permit the Fundamental Transaction without the assumption of this Note.The provisions of this Section 5 shall apply similarly and equally to successive Fundamental Transactions and shall be applied without regard to any limitations on the conversion of this Note. 6.RIGHTS UPON CORPORATE EVENTS.Subject to the provisions of the Stockholders’ Agreement, in addition to and not in substitution for any other rights hereunder, prior to the consummation of any Fundamental Transaction pursuant to which holders of shares of Common Stock are entitled to receive securities or other assets with respect to or in exchange for shares of Common Stock (a “Corporate Event”), the Company shall make appropriate provision to ensure that the Holder will thereafter have the right to receive upon a conversion of this Note (i) in addition to the shares of Common Stock receivable upon such conversion, such securities or other assets to which the Holder would have been entitled with respect to such shares of Common Stock had such shares of Common Stock been held by the Holder upon the consummation of such Corporate Event or (ii) in lieu of the shares of Common Stock otherwise receivable upon such conversion, such securities or other assets received by the holders of shares of Common Stock in connection with the consummation of such Corporate Event in such amounts as the Holder would have been entitled to receive had this Note initially been issued with conversion rights for the form of such consideration (as opposed to shares of Common Stock) at a conversion rate for such consideration commensurate with the Conversion Rate.Provision made pursuant to the preceding sentence shall be in a form and substance reasonably satisfactory to the Holder.The provisions of this Section 6 shall apply similarly and equally to successive Corporate Events. 5 7.RIGHTS UPON ISSUANCE OF OTHER SECURITIES. (a)Adjustment of Conversion Price upon Issuance of Common Stock.If and whenever on or after the Issuance Date the Company issues or sells, or in accordance with this Section 7(a) is deemed to have issued or sold, any shares of Common Stock (including the issuance or sale of shares of Common Stock owned or held by or for the account of the Company, but excluding any Excluded Securities issued or sold or deemed to have been issued or sold) for a consideration per share less than a price equal to the Conversion Price in effect immediately prior to such issue or sale or deemed issuance or sale (such Conversion Price then in effect is referred to herein as the “Current Conversion Price”) (the foregoing a “Dilutive Issuance”), then, immediately after such Dilutive Issuance, the Current Conversion Price shall be reduced to a weighted average price determined by multiplying the Current Conversion Price by a fraction consisting of consisting of (i) a numerator equal to the sum of (w) the Common Stock Outstanding Pre-Dilution and (x) Common Stock Issuable in Dilutive Issuance, and (ii) a denominator equal to the sum of (y) the Common Stock Outstanding Pre-Dilution and (z) the Common Stock Actually Issued in Dilutive Issuance (the “Adjusted Conversion Price”), which is reflected by the following formula: Adjusted Current Common Stock Outstanding Pre-Dilution + Common Stock Issuable in Dilutive Issuance Conversion
